Dissenting Opinion by
Montgomery, J.:
I have dissented in this case because throughout the record it appears that a striking employe must take formal action to give notice to his employer of the termination of his employment before he may seek such employment elsewhere that will be recognized as a basis for unemployment compensation. I do not understand that requirement to be the law. If the evidence proves the fact that the employe in good faith (and not merely as a device to avoid the effects of section 402(d) of the Unemployment Compensation law) seeks and secures new permanent employment and qualifies otherwise, he should not be denied benefits simply because he does not notify his former employer of his action and good fortune.
The case of Mark Hopkins, Inc. v. California Employment Commission, 24 Cal. 2d 744, 151 P. 2d 229 *265(1944) (cited in the majority opinion), which appears to be the leading case on the subject, held that the termination of a claimant’s disqualification by subsequent employment depends on whether it in fact breaks the continuity of the claimant’s unemployment and the causal connection between his unemployment and the trade dispute; that such subsequent employment must be bona fide and not a device to circumvent the statute; and that it must be permanent and full time and completely replace the former employment and terminate the relationship between the claimant and his former employer; but it did not require formal notice to the former employer of such termination.
In Claims of Lasher, 283 App. Div. 1132, 331 N.Y.S. 2d 669, aff. 308 N.Y. 878, 126 N.E. 2d 312, the subsequent employment lasted only six days but was held to terminate the previous employment and subsequent unemployment occasioned by a labor dispute. The former employer was not notified of the severance and termination. In that case the new employment was in a different community, which makes it similar in that respect to our present case, wherein the earlier employment was 25 miles from home and the new employment only three miles away.
There are many facts in this case indicating the good faith of the claimant. He was not engaged in striking activities. , He became unemployed on October 14,1955, by reason of the strike and immediately sought new work, finding it on October 19, 1955, with H. W. Butterworth and Sons within three miles of his home. That he joined the union which had bargaining rights for that company is a strong argument in his favor, since union rights are not as a rule granted to temporary employes. He worked continuously and steadily for over four months or until he was laid off by a work stoppage at that plant. Nevertheless, he again persisted in his endeavors to find work but was unsuccess*266ful until seven weeks after tlie strike at Westinghouse was settled and work resumed there. That event occurred on August 8, 1956; but, regardless, he did not secure a return to his old job until September 24, 1956.
I think it decidedly unfair and contrary to the true intent of the Unemployment Compensation law to penalize a person who honestly tries to support himself and family during a period of unemployment due to a labor dispute simply because he neglects to notify his employer of his new employment. The law ivas intended to encourage employment and not discourage it.
Therefore, since there has been no specific finding on the bona tides of his effort to secure new permanent employment and the decision of the Board as affirmed by the majority opinion of this Court is based upon what I think is a misunderstanding of the law relating to the manner that severance of former employment may be accomplished, I would reverse the decision of the Board and remand the case for a specific finding on that point. If his new employment met the standards set forth in the Hopkins and Lasher cases (supra), his last place of employment was the Butterworth Company and not the Westinghouse Electric Corporation; and, therefore, he Avas not disqualified for unemployment benefits under section 402(d) of the act.